UNITED STATES DISTRICT COURT AURIS! CO
SOUTHERN DISTRICT OF GEORGIA
AUGUSTA DIVISION Z0I9AUG -1 AM IO: 24

cen ML CULL

UNITED STATES OF AMERICA

Mi CR1i18-079

MICHAEL HAMILTON

ORDER ON MOTION FOR LEAVE OF ABSENCE

Jacque D. Hawk having made application to the Court for a leave of absence,
and it being evident from the application that the provisions of Local Rule 83.9 have
been complied with, and no objections having been received;

IT IS HEREBY ORDERED THAT Jacque D. Hawk be granted leave of
absence for the following periods: August 16, 2019 through August 26, 2019;
September 16, 2019; October 14, 2019;October 21, 2019; October 30, 2019
through November 1, 2019; November 27, 2019 through December 2, 2019;
December 23, 2019 through January 2, 2020; February 20, 2020 through
February 24, 2020; April 6, 2020 through April 10, 2020; May 21, 2020
through May 22, 2020; June 22, 2020 through June 26, 2020; and July 20,

2020 through July 24, 2020.

this_/ > day of hg 2019.

UNIT D STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

 
  

 
